PER CURIAM.
We affirm the final orders of dismissal and the nonfinal order enforcing the settlement agreement. The agreement, which resolved the issues in this lawsuit, was dictated into the record by counsel and approved in open court by the appellant. See Robbie v. City of Miami, 469 So.2d 1384 (Fla.1985). We remand, however, for the purpose of conforming the settlement incorporated into the court’s order to the settlement enunciated in the record. Our affirmance on this issue moots the other errors complained of.
Affirmed and remanded with directions.